 



PROMISSORY NOTE

 

$100,000.00 As of May 20, 2013

 

Andina Acquisition Corporation (“Maker”) promises to pay to the order of The A.
Lorne Weil 2006 Irrevocable Trust – Family Investment Trust or its successors or
assigns (“Payee”) the principal sum of One Hundred Thousand Dollars and No Cents
($100,000.00) in lawful money of the United States of America, on the terms and
conditions described below.

 

1.          Principal. The principal balance of this Note shall be repayable on
the consummation of the Maker’s initial share exchange, asset acquisition, share
purchase, recapitalization, reorganization or other similar business combination
with one or more businesses or entities (a “Business Combination”).

 

2.          Interest. No interest shall accrue on the unpaid principal balance
of this Note.

 

3.          Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys’ fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

4.          Events of Default. The following shall constitute Events of Default:

 

(a)          Failure to Make Required Payments. Failure by Maker to pay the
principal of this Note within five (5) business days following the date when
due.

 

(b)          Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under the Federal Bankruptcy Code, as now constituted or hereafter amended,
or any other applicable federal, state or foreign bankruptcy, insolvency,
reorganization, rehabilitation or other similar law, or the consent by it to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of Maker or for any
substantial part of its property, or the making by it of any assignment for the
benefit of creditors, or the failure of Maker generally to pay its debts as such
debts become due, or the taking of corporate action by Maker in furtherance of
any of the foregoing.

 

(c)          Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of maker in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal, state or foreign bankruptcy,
insolvency or other similar law, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of Maker or for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days.

 

 

 

 

5.          Remedies.

 

(a)          Upon the occurrence of an Event of Default specified in Section
4(a), Payee may, by written notice to Maker, declare this Note to be due and
payable, whereupon the principal amount of this Note, and all other amounts
payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)          Upon the occurrence of an Event of Default specified in Sections
4(b) or 4(c), the unpaid principal balance of, and all other sums payable with
regard to, this Note shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

6.          Conversion. Upon consummation of a Business Combination, the Payee
shall have the option, but not the obligation, to convert the principal balance
of this Note, in whole or in part at the option of the Payee, into warrants
(“Warrants”) of the Maker at a price of $0.50 per Warrant; provided, however,
that the Payee shall be permitted to convert this Note only if the stockholders
of the Company have approved the issuance of the Warrants to the Payee if such
approval is necessary under applicable rules. The Warrants will be identical to
the “insider warrants” (as such term is defined in the Maker’s final prospectus
for its initial public offering (“IPO”), dated March 16, 2012). As promptly
after notice by Payee to Maker to convert the principal balance of this Note,
which must be made at least 24 hours prior to the consummation of the Business
Combination, as reasonably practicable and after Payee’s surrender of this Note,
Maker shall have issued and delivered to Payee, without any charge to Payee, a
certificate or certificates (issued in the name(s) requested by Payee) for the
number of Warrants of Maker issuable upon the conversion of this Note.

 

7.          Trust Fund Waiver. Payee understands that if a Business Combination
is not consummated, this Note will not be repaid and all amounts owed hereunder
will be forgiven. The Payee hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the trust account (“Trust
Account”) established by Maker in connection with the IPO (“Claim”) except in
the event Maker consummates a Business Combination.

 

8.          Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

 

 

 

9.          Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agree
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to them or affecting their liability hereunder.

 

10.         Notices. Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered or (iii) dispatched by any form of private or governmental express
mail or delivery service providing receipted delivery, to the following
addresses or to such other address as either party may designate by notice in
accordance with this Section:

 

If to Maker:

 

Andina Acquisition Corporation

Carrera 10 No. 28-49

Torre A. Oficina 20-05

Bogota, Colombia



 

If to Payee:

 

The A. Lorne Weil 2006 Irrevocable Trust – Family Investment Trust

c/o Neuberger Berman Trust Company of Delaware N.A.

919 Market Street, Suite 506

Wilmington, Delaware 19800

Attn: David Herrman

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date reflected on a signed delivery receipt, or (iii)
two (2) Business Days following tender of delivery or dispatch by express mail
or delivery service as provided above.

 

11.         Construction. This Note shall be construed and enforced in
accordance with the domestic, internal law, but not the law of conflict of laws,
of the State of New York.

 

12.         Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its Chief Executive Officer the day and year first
above written.

 

  ANDINA ACQUISITION CORPORATION         By: /s/ B. Luke Weil     Name:  B. Luke
Weil     Title: Chief Executive Officer

 

 

 

